Case 5:19-cv-00163-EEF-MLH Document 26-3 Filed 02/27/20 Page 1of 7 PagelD#: 143

Physician Documentation Willis Knighton South
Name: Aaliyah Henderson — =

Age: 4 yrs Sex: Female DOB: 10/01/2013 MRN: 11162 EXHIBIT
Arrival Date: 02/10/2018 Time: 01:54 Account#:
Bed 20 Private MD:/

    
 
 
 

  

HPI:
02/10 This 4 yrs old Black/African Am Femaie presents to ED via Ambulatory with complaints of Breatrim rer
02:33 Difficulty, Asthma Exacerbation.
02:33 Onset: The symptoms/episode began/occurred at 00:00. The patient has been recently seen by a dre/mj2
physician: SEEN AT QUICK CARE THURSDAY, DX WITH URI/STREP GIVEN Z PAK. HX AUTISM,
ASTHMA, HAS BREATHING MACHINE AT HOME-ALBUTEROL, ONE TX PTA. The patient presents to
the emergency department with cough, wheezing. Associated signs and symptoms: Pertinent positives:
cough, wheezing, Pertinent negatives: abdominal pain, body aches, chest pain, constipation, diarrhea,
dysuria, earache, fever, headache, myalgias, nasal discharge, seizure, sore throat, vomiting. Modifying
factors: The patient symptoms are alleviated by nothing, the patient symptoms are aggravated by nothing.
The patient has experienced a previous episode.
Historical:

e Allergies: Codeine; FISH PRODUCT DERIVATIVES;
« Home Meds:
1. Albuterol Inhl as needed
2. dulera 2 puffs am and 2 puffs pm
3. Singulair PO nightly
e PMHx: Asthma; Autism
e PSHx: None
Historical:
02:11 Family history: No immediate family members are acutely ill. Immunization history: Childhood sr11
immunizations up to date, Last flu immunization: up to date. Social history: The patient lives at home with
mother The patient attends nursery school the patient is a minor.

02:33 The history from nurses notes was reviewed and confirmed. dre/mj2

ROS:

02:33 Eyes: Negative for injury, pain, redness, and discharge, ENT: Negative for injury, pain, and discharge, dre/mj2
Neck: Negative for injury, pain, and swelling, Cardiovascular: Negative for chest pain, palpitations, and
edema, Abdomen/GI: Negative for abdominal pain, nausea, vomiting, diarrhea, and constipation, Back:
Negative for injury and pain, GU: Negative for injury, bleeding, discharge, and swelling, MS/Extremity:
Negative for injury and deformity, Skin: Negative for injury, rash, and discoloration, Neuro: Negative for
headache, weakness, numbness, tingling, and seizure. ROS as in the HPI, and all other systems were
reviewed negative, or noncontributory, except as mentioned below. Constitutional: Positive for coughing,
shortness of breath, Negative for chills, fatigue, malaise, acute pain, poor PO intake, vomiting, weight loss.
Respiratory: Positive for cough, wheezing, Negative for dyspnea on exertion, hemoptysis, orthopnea,
pleurisy, paroxysmal nocturnal dyspnea, sputum production.

Exam:
02:33 dre/mj2

Head/Face: Normocephalic, atraumatic.

Eyes: Pupils equal round and reactive to light, extra-ocular motions intact. Lids and lashes normal.
Conjunctiva and sclera are non-icteric and not injected. Cornea within normal limits. Periorbital areas with
no swelling, redness, or edema.

ENT: Nares patent. No nasal discharge, no septal abnormalities noted. Tympanic membranes are normal
and external auditory canals are clear. Oropharynx with no redness, swelling, or masses, exudates, or
evidence of obstruction, uvula midline. Mucous membrane moist

Neck: Trachea midline, no thyromegaly or masses palpated, and no cervical lymphadenopathy. Supple,
full range of motion without nuchal rigidity, or vertebral point tendemess. No Meningismus. Lymphatic No
abnormal lymphadenopathy noted by palpation in the neck or axilla

Chest/axilla: Normal symmetrical motion. No tenderness. No crepitus. No axillary masses or tenderness.

Print Time: 3/6/2018 11:28:56 *** CHART COMPLETE *** Page 1 of 4

WK RECORDS BN p. 283
Case 5:19-cv-00163-EEF-MLH Document 26-3 Filed 02/27/20 Page 2 of 7 PagelD#: 144

Physician Documentation Con't.

Cardiovascular: Regular rate and rhythm with normal $1 and $2. no murmurs, rubs or gallops. Pulses
intact and symmetrical throughout. No edema or JVD.

Abdomen/GI: Soft, non-tender, nondistended, no mass, no hepatosplenomegaly. No rebound or
guarding. Bowel sounds present all quadrants. No hernia noted

Back: No spinal tenderness. No costovertebral tenderness. Full range of motion.

Skin: Warm and dry with excellent turgor. capillary refill <2 seconds. No cyanosis, pallor, rash or edema.
MS/ Extremity: Pulses equal, no cyanosis. Neurovascular intact. Joints show full, normal range of motion.
Good muscle tone and strength. No acute changes of nails or digits

Neuro: Awake or easily awakened, alert, makes good eye contact, age appropriate reflexes, good tone,
easily consoilable.

Constitutional: The patient appears Blood pressure, pulse, respirations and temperature noted. awake,
alert, well developed, well groomed, well hydrated, well nourished, non-diaphoretic, non-toxic, afebrile.
Respiratory: the patient does not display signs of respiratory distress, Respirations: normal, symetrical,
no use of accessory muscles, no grunting, no evidence of nasal flaring, no appreciated paradoxical
movements, no prolonged exhalations, no pursed lip breathing, no retractions, no shallow respirations, no
splinting, no tachypnea, Breath sounds: rales, are not appreciated, rhonchi, are not appreciated,
wheezing, that is mild, bronchial sounds, are not appreciated, decreased breath sounds, are not
appreciated, stridor, is not appreciated.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vital Signs:

Time B/P Pulse |[Resp| Temp Pulse Ox Weight Height Pain | Staff

02:05 156 | 36 99.3 91% on R/A 18.14 kg / 3 ft. 2 in. sri

39 lbs 16 oz | (96.52 cm)

03:23 145 | 34 99% sri

02:05 Body Mass Index 19.47 (18.14 kg, 96.52 cm) sr11

02:05 100% breathing treatment srt

Glasgow Coma Score:

Time Eye Response Verbal Response Motor Response Modifying Factors Total | Staff

02:05,  spontaneous(4) oriented(5) obeys commands(6) 15 sr17

MDM:

02:30 Patient medically screened. dre

02:33 dre/mj2
Data interpreted: Pulse oximetry: on room air observed by me at the bedside is 91 %.

03:50 dre

Differential diagnosis: bacterial infection, bronchitis, fever, gastroenteritis, pneumonia URI, UTI, viral
Infection.

Data reviewed: vital signs, nurses notes, lab test result(s), radiologic studies.

Counseling: | had a detailed discussion with the patient and/or guardian regarding: the historical points,
exam findings, and any diagnostic results supporting the discharge/admit diagnosis, lab results, radiology
results, the need for outpatient follow up.

Response to treatment: the patient's symptoms have resolved after treatment, the patient's condition has
returned to base line.

 

 

 

 

 

 

 

 

 

 

 

Order Status Time By For
DuoNeb 1 unit dose Inhalation once Ordered 02/10/18 02:04 sri1 dre
Administered 02/10/18 02:04 sri1
Notes: Order Method: Verbal - Read back
Sign off: Easterling, David 02/10/18 02:31
Name: Aaliyah Henderson MRN: 1116206
Account#: K20034594943
Print Time: 3/6/2018 11:28:56 Page 2 of 4

WK RECORDS BN p. 284
Case 5:19-cv-00163-EEF-MLH Document 26-3 Filed 02/27/20 Page 3 of 7 PagelD #: 145

Physician Documentation Con't.

 

 

 

 

 

02/10/18 02:04 Administered: DuoNeb 1 unit dose Inhalation sri
02/10/18 02:32 Follow Up: Response: No Adverse Reaction; Respiratory status improved; Tolerated well srt
Order Status Time By For

Influenza by PCR Ordered 02/10/18 02:31 dre dre
Reviewed 02/10/18 03:10 David Easterling

 

 

Notes:

Order Method: Electronic

 

 

 

Interpretation: negative.

 

Ordering Location: ERSPC100.1

 

Priority LAB: Stat

 

Collected by Nurse? (Yes - Change to No for Lab Collect): Yes

 

Specimen Source (LBFLUSPEC): Nasopharynx

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name: Aaliyah Henderson

Print Time: 3/6/2018 11:28:56

 

Order Status Time By For
COLLECT SWAB Ordered 02/10/18 02:31 dre dre
Completed 02/10/18 02:32 Susan Rainer
Notes: Order Method: Electronic
Order Status Time By For
| Chest 2 View *routine* Ordered 02/10/18 02:31 dre dre
In Process 02/10/18 03:39 Dispatcher MedHost
Unspecified
Notes: Bed Name: 20 Order Method: Electronic
Interpretation: perihilar infiltrates, otherwise negative .
Is the patient able to bear weight? (OERDBEARWT):
is the patient at risk for falls? (OERDFALLS):
MODE OF TRANSPORTATION : (OERDTRANS): Stretcher
02: (OEADO2): No
Priority RAD: Stat
REASON FOR EXAM: (OERDEXAM): Breathing Difficulty, Asthma Exacerbation
WEIGHT? : (OERDWEIGHT): 18.14
ER EXAM ROOM/BED: (OERDERRMBD): 20
Order Status Time By For
Call X-Ray Tech Ordered 02/10/18 02:34 dre dre
Completed 02/10/18 02:36 Susan Rainer
Notes: Order Method: Electronic
Order Status Time By For
Albuterol One Unit Dose (6kg & up) - Albuterol 2.5 mg Inhalation | Ordered 02/10/18 03:11 dre | dre
once Administered 02/10/18 03:16 sri1
Notes: Order Method: Electronic
MRN: 1116206

Account#: K20034594943

WK RECORDS BN p. 285

Page 3 of 4
Case 5:19-cv-00163-EEF-MLH Document 26-3 Filed 02/27/20 Page 4 of 7 PagelD #: 146

Physician Documentation Con't.

 

 

 

 

 

 

 

 

 

 

 

 

 

02/10/18 03:16 Administered: Albuterol One Unit Dose (6kg & up) - Albuterol 2.5 mg Inhalation sit
02/10/18 03:55 Follow Up: Response: No Adverse Reaction; Respiratory status improved; Tolerated well sri
Order Status Time By For
Decadron - Dexamethasone Sodium Phosphate 4mgIM once | Ordered 02/10/18 03:12 dre dre
Administered 02/10/18 03:44 mh7
Notes: Order Method: Electronic
02/10/18 03:44 Administered: Decadron - Dexamethasone Sodium Phosphate 4 mg IM in left ventrogluteal mh7
02/10/18 04:00 Follow Up: Response: No Adverse Reaction; Tolerated well sr11
Order Signatures:
Easterling, David, MD MD dre Rainer, Susan, RN RN © sr11
Scribe Statement:
02/10
02:13 Scribed for Dr. David R Easterling, MD by Morgan Jaudon, Scribe dre/mj2
Disposition:
03:50 Electronically signed by: David Easterling, M.D. | personally performed the services described in this dre
documentation as scribed in my presence and it is both accurate and complete. Disposition.
Disposition:
02/10/18 03:52 Discharged to Home/Self Care. Impression: Acute bronchospasm.
e Condition is Stable.
e Discharge Instructions: Bronchospasm, Pediatric.
e Prescriptions for
prednisolone 15 mg/5 mL Oral Solution
- take 10 milliliter by ORAL route once daily for 5 days with food; 50 milliliter.
e Follow up: Allen, Scott; When: 2 days; Reason: Recheck today's complaints.
e Problem is an acute exacerbation.
e Symptoms are resolved.
Signatures:
Easterling, David, MD MD dre Jaudon, Morgan, Scribe Scribe mj2
Harmon, Melissa, RN RN mh7 Rainer, Susan, RN RN srt1
Name: Aaliyah Henderson MRN: 1116206

Account#: K20034594943

Print Time: 3/6/2018 11:28:56 WK RECORDS BN p. 286

Page 4 of 4

 
Case 5:19-cv-00163-EEF-MLH Document 26-3 Filed 02/27/20 Page 5of 7 PagelD#: 147

Nurse's Notes Willis Knighton South
Name: Aaliyah Henderson MRN: 1116206

Age: 4 yrs Sex: Female DOB: 10/01/2013 Account#: K20034594943

Arrival Date: 02/10/2018 Time: 01:54 Private MD: Allen, Scott

Bed 20

Presentation:

02/10 Presenting complaint: Mother states: woke up at midnight wheezing and coughing, i took her to quick care —sr11

02:05 the other day, she has strep throat and URI, shes been taking a z pack, gave breathing treatment at home
with no relief, pt currently sitting in tripod position. Preferred language for medical communication is English.
Person Transporting: Parent. Transition of care: patient was not received from another setting of care.
Mechanism of Injury: denies injury. Care prior to arrival: Medications: Albuterol Neb.

02:11 Acuity: 2 - Emergent. sr14

02:15 Method of Arrival: Ambulatory. sr11

Triage Assessment:

02:05 Pain: level that is acceptable is 0 out of 10 on a pain scale. General: Appears well developed, well sri1
nourished, well groomed, distressed, uncomfortable, Behavior is appropriate for age, anxious, mobility;
ambulates without assistance.

Historical: Screening:
e Allergies: Codeine; FISH PRODUCT DERIVATIVES; 02:05 Abuse screen: sri1
e Home Meds: Denies threats or abuse. Denies injuries from
1. Aibuterol Inhl as needed another. there are no obvious signs of child
2. dulera 2 puffs am and 2 puffs pm abuse.
3. Singulair PO nightly Patient fall risk assessment;
e PMHx: Asthma; Autism No risks identified.
o PSHx: None Learning Barriers:
Historical: No barriers to teaching and learning
02:11 Family history: No immediate family sri1 identified.
members are acutely ill. Immunization Pedi Fall Risk
history: Childhood immunizations up to No risks identified.
date, Last flu immunization: up to date. Exposure risk/Travel Screening:
Social history: The patient lives at home No exposures identified.

with mother The patient attends nursery
school the patient is a minor.

02:33 The history from nurses notes was dre/mj2
reviewed and confirmed.

Assessment:

02:11 Pain: Denies pain. level that is acceptable is 0 out of 10 on a pain scale. General: Appears well developed, sr11
well nourished, well groomed, distressed, uncomfortable, Behavior is appropriate for age, anxious, mobility;
ambulates without assistance. Neuro: Level of Consciousness is alert, awake, obeys commands. EENT:

Reports Sore Throat Parent/caregiver reports the patient having nasal congestion nasal discharge.
Cardiovascular: Capillary refill < 3 seconds is brisk in bilateral fingers Rhythm is sinus tachycardia.
Respiratory: Respiratory effort is labored, with retractions, using tripod position, Respiratory pattern is
tachypnea Airway is patent Breath sounds with wheezes bilaterally. Dermatologic: Skin is intact, is healthy
with good turgor, Skin is pink, warm & dry. normal.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02:33 Respiratory: Reassessment: Patient states symptoms have improved. sri1
Vital Signs:

Time BIP Pulse |Resp; Temp Pulse Ox Weight Height Pain | Staff
02:05 156 | 36 99.3 91% on R/A 18.14 kg/ 3 ft. 2 in. sri

39 Ibs 16 oz | (96.52 cm)

03:23 145 | 34 99% sri
02:05 Body Mass Index 19.47 (18.14 kg, 96.52 cm) sr11
Print Time: 3/6/2018 11:29:33 *** CHART COMPLETE *** Page | of 3

WK RECORDS BN p. 287

 
Case 5:19-cv-00163-EEF-MLH Document 26-3 Filed 02/27/20 Page 6 of 7 PagelD#: 148

Nurse's Notes Con't

 

 

 

 

 

 

 

 

 

 

02:05 100% breathing treatment sri
Vitals:

02:05 Acuity: 2 - Emergent. sri4
Glasgow Coma Score:

Time Eye Response Verbal Response Motor Response Modifying Factors Total | Staff
02:05 spontaneous(4) oriented(5) obeys commands(6) 15 sri1
ED Course:

01:54 Patient arrived in ED. ms2
01:54 Patient moved to KIOSK. ms2
02:04 Patient moved to 20. sri1
02:04 Rainer, Susan, RN is Primary Nurse. srii
02:11 Triage completed. sr14

02:11 Patient/caregiver encouraged to voice any concerns. Side rails up X 1. Bed in low position. Child being held sr11
by parent. Pulse oximetry, Bedside monitor alarms on and audible.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

02:13 Easterling, David, MD is Attending Physician. dre
02:15 Allen, Scott is Private Physician. sr11
02:33 Influenza culture sent to lab. |
02:46 Patient moved to Radiology. jat
02:46 Chest 2 View “routine* Sent. jat
03:29 Patient moved to 20. jat
03:51 Allen, Scott is Referral Physician. dre
03:59 No procedures done that require assistance. sr11
Administered Medications:
Time Drug & Dose Volume! Route | Rate |Infused Site Delivery|Staff
Dispensable & Quantity Over
02:04 | DuoNeb 1 unit dose Inhalation srt
02:32 Follow up: Response: No Adverse Reaction; Respiratory status improved; Tolerated well sr11
03:16 | Albuterol One Unit Dose (6kg & up) - Albuterol Inhalation sr14
2.5 Mg
03:55 Follow up: Response: No Adverse Reaction; Respiratory status improved; Tolerated well sri
03:44 | Decadron - Dexamethasone Sodium Phosphate IM left mh7
4mg ventrogluteal

04:00 Follow up: Response: No Adverse Reaction; Tolerated well srt
Outcome:

dre

03:52 Discharge ordered by MD.

03:59 Discharged to home, ambulatory, with family. Discharge instructions given to Mother Instructed on discharge sr11
instructions, follow up and referral plans, medication usage, Demonstrated understanding of instructions,
medications, Prescriptions given; 1, No questions or concerns expressed to me at discharge. No belongings
were removed by WK staff. Medication reconcilliation form provided. Med Effects: Effects of
administered medications were addressed. Oxygen use: Oxygen use not applicable.

Name: Aaliyah Henderson

Print Time: 3/6/2018 11:29:33

WK RECORDS BN p. 288

Account#:

MRN: 1116206
K20034594943
Page 2 of 3

 
Case 5:19-cv-00163-EEF-MLH Document 26-3 Filed 02/27/20 Page 7 of 7 PagelD #: 149

Nurse's Notes Con't

04:00 Electronic medical record closed.

sr1i
Signatures:
Easterling, David, MD MD dre Scriptuser, MEDHOST ms2
Torres, Jose jat Jaudon, Morgan, Scribe Scribe mj2
Harmon, Melissa, RN RN mh7 Rainer, Susan, RN RN _ sr11
Name: Aaliyah Henderson MRN: 1116206

Account#: K20034594943

Print Time: 3/6/2018 11:29:33 WK RECORDS BN p. 289 Page 3 of 3
